                        Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 1 of 8

    Supreme Cp
                   Cou                                                    For Protlionotwy Use Only.
                                                                                                 _.
                                                                                            7



                                                                          Docket No:                             •




          The information collected on this form is used solely for court administration purposes. This form does not
          suvvlement or re lace the fihin. and service of vleadings or other papers as required by law or rules of court.
        Commencement of Action:
         II Complaint              n
                                   Writ of Summons                  D Petition
         D Transfer from Another Jurisdiction                       El Declaration of Taking

    - Lead Plaintiffs Name:                                                Lead Defendant's Name:
      i Lova J. Yeargers                                                    Target Corporation
 --- ,                                                                       Dollar Amount Requested:         Eiwithin arbitration limits
       Are money damages requested? 0 Yes                    El No                 (check one)                }:i outside arbitration limits

         Is this a Class Aclion Suit?              EIYes     ET   No          Is this an MAI Appeal?                 0 Yes      1:1   No

               Name of Plaintiff/Appellant's Attorney: Jeffrey D. Monza

k«, :                      ci   Cheek here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

        Nature of the Case:         Place an "X" to-the left of the ONE dase cate-goty that most accurately describes your ,
                                    PRIMARY CASE. if you are making more than one type of Claim, check the one that
                                    you consider most important.

        TORT (do not include Mass Tort)             CONTRACT (do not include Judgments)             CIVIL APPEALS
          Ei Intentional
             Malicious Prosecution
                                                      Drj Debt
                                                          Buyer Plaintiff
                                                               Collection: Credit Card
                                                                                                     Administrative Agencies
                                                                                                     13 Board of Assessment
          • Motor Vehicle                             i3 Debt Collection: Other                      Di Board of Elections
          El Nuisance                                                                                EDept. of Transportation
             Premises Liability                                                                         Statutory Appeal: Other
          13 Product Liability (does not include
                                                          Employment Dispute:
             mass tort)
                                                          Discrimination
          • Slander/Libel/ Defamation
          D Other.                                     El Employment Dispute: Other                  D Zoning Board
                                                                                                     El Other:

        MASS TORT
                                                      12 Other:
          n Asbestos
          El Tobacco
          El Toxic Tort DES
          rl Toxic Tort - Implant                   REAL PROPERTY                                   MISCELLANEOUS
             Toxic Waste
                                                     El Ejectment                                    El Common Law/Statutory Arbitration
          CI Other:                                   n  Eminent Domain/Condemnation                     Declaratory Judgment
                                                      El Ground Rent                                  In Mandamus
                                                      0 Landlord/Tenant Dispute                       DI Non-Domestic Relations
                                                      D Mortgage Foreclosure: Residential                Restraining Order
        PROFESSIONAL LIABLITY                         D Mortgage Foreclosure: Commercial                 Quo Warranta
          Ei   Dental                                 0 Partition                                     El Replevin
          13 Legal                                    D Quiet Title                                   CI Other:
          Ej Medical                                     Other:
          El Other Professional:



                                                                                                                           Updated 1/1/2011
     Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 2 of 8




IN THE COURT OF COMMON PLEAS OF WESTMORELAND COUNTY PENNSYLVANIA
                                             CIVIL


                        WESTMORELAND COUNTY CIVIL COVER SHEET


        Lova J. Yeargers                Judge:
                                                           ekto
                                        Case No. /1
                                        Counsel: Jeffrey D. Monzo
         Plaintiff(s)                   Representing: Plaintiff
             vs.                        Pa. I.D. No. : 66518
        Target Corporation              Firm: QuatriniRaffertY
                                        Address: 550 East Pittsburgh Street
                                                 Greensburg, PA 15601

         Defendant(s)
                                       Phone No. (724) 837-0080
                                        Fax No. (724) 837-1348
                                        E-mail jdm@qrlegal.com


PLEASE ANSWER THE FOLLOWING:


1.       Is the Amount In Controversy Less Than $30,000?                               0 No
                                                                              ,,E,
                                                                              0 Yes
2.       Does This Case Involve Discovery of Electronically                      Yes   0 No
         Stored Information?
3.       Does This Case Involve a Construction Project?                       El Yes   El No


ENTRY OF APPEARANCE


TO THE PROTHONOTARY: Please enter my appearance on behalf of the PlaintifffPetitioner/
Appellant. Papers may be served at the address set foe above.


Signature:                                                        Date:


Original — Prothontary                               Copies - Judge and Opposing Counsel

Revised 5/26/2010
                                       1-1 Filed 06/22/20 Page 3 of 8- Complaint.wpd
                                 G:\WPDATAIPR35000-35999%.35129lPLEADIN0SICMP
      Case 2:20-cv-00928-AJS Document




                       IN THE COURT OF COMMON PLEAS
                   OF WESTMORELAND COUNTY, PENNSYLVANIA

                                   CIVIL ACTION — LAW


LOVA J. YEARGERS,                                 No. )       of 2020


                                                  JURY TRIAL DEMANDED
       VS.


TARGET CORPORATION,                               DATE FILED:

                                  Defendant.
                                                  TYPE OF PLEADING FILED:
CERTIFICATE OF COMPLIANCE
                                                  Complaint in Civil Action
I verify that this filing complies with the
provisions of the Public Access Policy of the
Unified Judicial System of Pennsylvania: Case
Records of the Appellate and Trial Courts that    FILED ON BEHALF OF:
require filing confidential information and
documents differently than non-confidential       Plaintiff
information and documents.

                                                  COUNSEL OF RECORD FOR
                                                  THIS PARTY:
             onzo, Esquire
Attorney(s) for Plaintiff                         Jeffrey D. Monza, Esquire
                                                  PA I.D. #66518

                                                  QuatriniRafferty, P.C.
                                                  550 E. Pittsburgh Street
                                                  Greensburg, PA 15601
                                                  (724) 837-0080

                                                                        Mr,:•
                                                                        =.e•"'

                                                                        .2>
                                                                         —(rel
       Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 4 of 8- ComplaInt.wpd
                                  GAWPDATA91\35000-35999\35129W)LF_ADINGS\CMP




                         IN THE COURT OF COMMON PLEAS
                    OF WESTMORELAND COUNTY, PENNSYLVANIA

                                    CIVIL ACTION —LAW

 LOVA J. YEARGERS,

                                       Plaintiff,

         VS.                                                            of 2020

 TARGET CORPORATION,

                                   Defendant.


                                     NOTICE TO DEFEND

         You have been sued in court. If you wish to defend against the claims set forth in the
following pages, you must take action within twenty (20) days after this Complaint and Notice are
served, by entering a written appearance personally or by attorney and filing in writing with the
court your defenses or objections to the claims set forth against you. You are warned that if you
fail to do so the case may proceed without you and a judgment may be entered against you by the
court without further notice for any money claimed in the Complaint or for any other claim or relief
requested by the Plaintiff. You may lose money or property or other rights important to you.
      YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
HAVE A LAWYER, GO TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP. THIS OFFICE CAN PROVIDE YOU WITH
INFORMATION ABOUT HIRING A LAWYER.
      IF YOU CANNOT AFFORD TO HIRE A LAWYER, THIS OFFICE MAY BE ABLE TO
PROVIDE YOU WITH INFORMATION ABOUT AGENCIES THAT MAY OFFER LEGAL
SERVICES TO ELIGIBLE PERSONS AT A REDUCED FEE OR NO FEE.
                              LAWYER REFERRAL SERVICE
                            WESTMORELAND BAR ASSOCIATION
                                       P.O. BOX 565
                                GREENSBURG, PA 15601
                                      (724) 834-8490
                                  http://Irs.westbar.org
                                       1-1 Filed 06/22/20 Page 5 of 8-Complaint.wpci
                                  GAWPDATKPI135000-35999‘35129\PLEADINGSICMP
       Case 2:20-cv-00928-AJS Document




                          IN THE COURT OF COMMON PLEAS
                      OF WESTMORELAND COUNTY, PENNSYLVANIA

                                     CIVIL ACTION — LAW

 LOVA J. YEARGERS,

                                          Plaintiff,

        VS.                                                   No          of 2020

 TARGET CORPORATION,

                                    Defendant.


                                 COMPLAINT IN CIVIL ACTION

       AND NOW, comes the Plaintiff, LOVA J. YEARGERS, by and through her attorneys,

Jeffrey D. Monzo, Esquire, and the law firm of QuatriniRafferty, and flies the following

Complaint in Civil Action, and in support thereof avers as follows:

       1.      Plaintiff, Lava J. Yeargers, is an adult individual who resides at 109 Greenock Drive,

Greensburg, Westmoreland County, Pennsylvania 15601.

       2,      Defendant, Target Corporation, is a foreign corporation conducting business in the

Commonwealth of Pennsylvania at 6206 State Street #30, Hempfield Township, Westmoreland

County, Pennsylvania 15601.

       3.      Defendant Target regularly conducts business within the Commonwealth of

Pennsylvania and, particularly, in Greensburg, Hempfield Township, Pennsylvania.

       4.      At all times material hereto, Defendant Target owned, operated, controlled, and

maintained the Target store at 6206 State Street #30, Hempfield Township, Westmoreland County,

Pennsylvania 15601, (hereinafter referred to as "premises") which was open to the general public

for shopping and other retail business.
        Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 6 of 8- Complaint.wpd
                                   G:WVPDATA\PR35000-359991351291PLEADINGSICMP




        5.      At all times material hereto, Defendant Target was acting by and through its agents

and/or employees who were acting within the course and scope of their agency or employment with

Defendant Target.

        6.      On or about 1:45 p.m. on May 16, 2018, Plaintiff was lawfully on the premises as

a business visitor and invitee.

        7.      At or about the aforesaid date, time, and place, Plaintiff was lawfully and carefully

walking through an aisle on the premises when she was struck in the right leg by a red distribution

cart stacked high with items of Defendant Target, which was being pushed by an employee (team

member) of Defendant Target, causing the serious injuries and damages sustained to her as more

fully set forth herein.

        8.      The Plaintiffs injuries and damages were caused solely and proximately by the

negligence of Defendant Target, directly and through the acts and omissions of its agents,

servants, representatives, and employees, generally, and more particularly as follows:

        a.      In failing to provide a safe premises for its business invitees, and in particular,
                Plaintiff;

        b.      In allowing an overloaded distribution cart to be operated on the premises when it
                knew or, in the exercise of reasonable care, should have known that business
                invitees, including the Plaintiff, regularly traversed the area to shop on the premises;

        c.      In failing to warn the Plaintiff and other business invitees of the dangerous condition
                of the aisle on the premises caused by the overloaded distribution cart being
                operated by an employee;

        d.      In failing to inspect the premises for such dangerous conditions;

        e.      In failing to properly instruct and supervise its agents, servants, representatives,
                and employees in the proper operation and care of items, such as distribution carts,
                on the premises open to business invitees and others lawfully on the premises,
                including Plaintiff; and

        f.      In failing to properly train and instruct its agents, servants, representatives, and
                employees to identify or otherwise warn business invitees and others lawfully on the
                premises, including Plaintiff, of the presence of overloaded distribution carts being
                operated by their employees.




                                                   2
       Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 7 of 8
                                  GAWPDATAIPI\35000-359991351291PLEADINGSICNIP              Complaint.wpd




        9.      Solely as a result of the negligence of the Defendant Target as set forth above, the

Plaintiff has been caused to suffer the following injuries:

        a.      Injuries and trauma to the bones, muscles, ligaments, tendons, and other tissues
                of her right leg and lower extremity;

        b.      Tear to a tendon of her right ankle;

        c.      Trauma edema;

        d.      Residual weakness and loss of range of motion and use of her right ankle and lower
                extremity; and

        e.      Shock and attendant nervous disorder.

        lo.     As a result of the negligence of the Defendant Target, as aforesaid, Plaintiff has

been caused to suffer the following damages:

        a.      Pain, suffering, and inconvenience;

        b.      Diminution or lessening of life's pleasures;

        c.      She has in the past and will in the future be required to expend large sums of
                money for her medical and other treatment in an effort to restore herself to her
                former condition of good health;

        d.     A loss of earning capacity and/or impairment of her future earning capacity;

        e.      A loss of earnings; and

       f.       Mental anguish and embarrassment.

       WHEREFORE, Plaintiff, Lova J. Yeargers, demands judgment against the Defendant in an

amount in excess of the jurisdictional limit for arbitration of this Honorable Court, exclusive of costs

and interest, requests this Honorable Court to dismiss Defendant's New Matter, with costs on said

Defendant.



                                                        Respectfully submitted,
                                                        QuatriniRafferty


                                                  By:
                                                                     onzo
                                                        A      y for Plaintiff

                                                   3
         Case 2:20-cv-00928-AJS Document 1-1 Filed 06/22/20 Page 8 of 8



                                          VERIFICATION


         The undersigned, having read the foregoing Complaint verifies that the averments are

based on information furnished to counsel and/or upon information which has been gathered by

counsel in the course of this lawsuit. The language of the pleading is that of counsel and not of

signer. Signer verifies that he has read the foregoing and that it is true and correct to the best of

his knowledge, information and belief. To the extent that the contents of the foregoing documents

are that of counsel, signer has relied upon counsel in making this verification. This verification is

made subject to the penalties of 18 Pa. C.S. Section 4904 relating to unswom falsification to

authorities.


Dated:
                                                       o a J. Yearg
